Hamilton App. No. C-950009. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of appellant’s motion for stay of proceedings in this case and motion to withdraw as counsel and for appointment of new counsel,
IT IS ORDERED by the court that this matter be remanded to the court of appeals for appointment of counsel pursuant to S.CtPrac.R. II(2)(D)(2).
IT IS FURTHER ORDERED by the court, sua sponte, that appellant’s brief shall be due within ninety days of the date of appointment of counsel and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.